Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 1 of 27




             EXHIBIT 46
       Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 2 of 27

                                                                                                                                               USOO6351775B1

(12) United States Patent                                                                                    (10) Patent No.:                             US 6,351,775 B1
       Y                                                                                                     (45) Date of Patent:                               Feb. 26, 2002

(54) LOADING BALANCING ACROSS SERVERS                                                                   T. Brisco, “DNS Support for Load Balancing”, Apr. 1995, 6
        IN A COMPUTER NETWORK                                                                           pages, Network Working Group, Rutgers University.
                                                                                                        Daniel M. Dias et al., “A Scalable and Highly Available Web
(75) Inventor: Philip Shi-Lung Yu, Chappaqua, NY                                                        Server”, (not dated), 8 pages, IBM Research Division, T. J.
               (US)                                                                                     Watson Research Center, Yorktown Heights, N.Y. 10598.
                                                                                                        Eri D. Katz et al., “A Scalable HTTP server: The NCSA
(73) Assignee: International Business Machines                                                          prototype”, 1994, pp. 155-164, vol. 27, Computer Networks
               Corporation, Armonk, NY (US)                                                             and ISDN Systems.
(*) Notice: Subject to any disclaimer, the term of this                                                 * cited by examiner
                       patent is extended or adjusted under 35                                          Primary Examiner Krisna Lim
                       U.S.C. 154(b) by 0 days.                                                         (74) Attorney, Agent, or Firm-F. Chau & Associates, LLP
                                                                                                        (57)                                         ABSTRACT
(21)    Appl. No.: 08/866,461
(22)    Filed:      May 30, 1997                                                                        A dynamic routing of object requests among a collection or
                                                                                                        cluster of ServerS factors the caching efficiency of the Servers
(51)    Int. Cl. .............................................. G06F 15/173                             and the load balance or just the load balance. The routing
(52)    U.S. Cl. ....................... 709/238; 709/239; 709/240;                                     information on Server location can be dynamically updated
                            709/241; 709/242; 370/237; 370/400                                          by piggybacking meta information with the request
(58) Field of Search ................................. 709/242, 239,                                    response. To improve the cache hit at the Server, the Server
                                709/240, 241, 238; 370/237, 400                                         selection factors the identifier (e.g. URL) of the object
                                                                                                        requested. A partitioning method can map object identifiers
(56)                       References Cited                                                             into classes, and requester nodes maintain a server assign
                   U.S. PATENT DOCUMENTS
                                                                                                        ment table to map each class into a server Selection. The
                                                                                                        class-to-Server assignment table can change dynamically as
       5,371,852 A         12/1994 Attanasio et al.                                                     the workload varies and also factors the Server capacity. The
       5,517,620   A   *    5/1996   Hashimoto et al. .........              709/242                    requester node need only be informed on an “on-demand”
       5,526,414   A   *    6/1996   Bedard et al. ....... ...               379/221                    basis on the dynamic change of the class-to-Server assign
       5,544,313   A   *    8/1996   Shachnai et al. .         ...           709/219                    ment (and thus reduce communication traffic). In the
       5,828.847   A   *   10/1998   Gehr et al. .......       ...           709/239                    Internet, the collection of Servers can be either a proxy or
       5,864,535   A   *    1/1999   Basilico ........        ...            370/231                    Web server cluster and can include a DNS and/or TCP
       5,930,348   A   *    7/1999   Regnier et al.            ...           379/221                    router. The PICS protocol can be used by the server to
       6,078,943   A   *    6/2000   Yu ................... ...              709/105                    provide the meta information on the “new” class-to-server
       6,091,720   A   *    7/2000   Bedard et al. ..............            370/351                    mapping when a request is directed to a Server based on an
              FOREIGN PATENT DOCUMENTS                                                                  invalid or obsolete class-to-server mapping. DNS based
JP                 8-214063             8/1996
                                                                                                        routing for load balancing of a Server cluster can also
                                                                                                        benefit. By piggybacking meta data with the returned object
                    OTHER PUBLICATIONS                                                                  to reassign the requester to another Server for future
                                                                                                        requests, adverse effects of the TTL on the load balance are
M. Colajanni et al., “Scheduling Algorithms for Distributed                                             overcome without increasing traffic.
Web Servers", RC 20680 (91683) Jan. 6, 1997, Computer
Science/Mathematics, Research Report, 29 pages.                                                                       75 Claims, 15 Drawing Sheets

                                                                                       Requestor K                    287
                                                                                                                      object request
                                                                                                                      generation

                                                                                                                      assignment
                                                         2O2                                                          table
                                                            Requestor 1                                                20


                                                                                                                                         201
                                                                                                                                           Network


                                                 205 server cluster.
                                                    208 server M,                                       235 Arbitrator -
                                                                       212
                                                               210        object request                         245ar 248
                                                                          hardler             206                           Frapping request
                                                                       214
                                                                                              Serve 1                       handler
                                                       22
                                                                          object handler                  240               250
                                                       C)                 statistics                      C)                statistics &
                                                                                                                            evaluation
                                                                          reporting           > 28
                                                                       220                                                  223
                                                             230          cache manager                                     assignment
                                                                                                                242         table
                                                                          assignment
                                                                          table                225
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 3 of 27


U.S. Patent         Feb. 26, 2002      Sheet 1 of 15       US 6,351,775 B1




                              105 NetWOrk
                                                          110
                                                          Requestor 1

   103 server Cluster




                                            Requestor K          C-127




                               Fig.1
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 4 of 27


U.S. Patent             Feb. 26, 2002           Sheet 2 of 15             US 6,351,775 B1




                                  203
                                  Requestor K                   267
                                                                 object request
                                                                 generation

                                                                assignment
          202                                                   table
          Requestor 1                                             270

                                                                                    201
                                                                                    Network


  205 Server cluster

     208 Server M
                       212
                        object request
                        handler                                      mapping request
                                                                     handler
                       214
                        object handler                              250
                                                                     Statistics &
                                                                     evaluation
                       220                                          225

                                                                     table
                        assignment
                        table



                                         Fig.2
Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 5 of 27
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 6 of 27


U.S. Patent         Feb. 26, 2002     Sheet 4 of 15          US 6,351,775 B1




                          410
                                    Wait for input


                                        Object
                                       request



                                                                   Yes
           Object
          request
          handler
                                         Statistics
                                         Collection

                                                                   Object
                                                                   handler

                       Assignment
                           Ele
                          eques
                                                      Statistics
                                                      reporting
                                                       routine



                         Update       Miscellaneous
                       assignment         Outine
                          table



                                    Fig. 4
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 7 of 27


U.S. Patent       Feb. 26, 2002        Sheet 5 of 15   US 6,351,775 B1




          Object Handler



                                  Object class
                                  assigned to
                                   this Server

  515

        Cache
                                                          Dynamic
        manager
                                                          reassign
                                                           rOutine




                                  Return object
                                  to requester




                                    Fig. 5
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 8 of 27


U.S. Patent       Feb. 26, 2002     Sheet 6 of 15      US 6,351,775 B1


   Dynamic Reassign Routine
                          610


                                  Determine the server id
                                  to handle the object
                                  class from assignment
                                  table




                                   Insert "reassign"
                                   label with category
                                   value equal to the
                                   appropriate Server id
                                   in the object header




                                          Fig. 6
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 9 of 27


U.S. Patent         Feb. 26, 2002         Sheet 7 of 15   US 6,351,775 B1




   Object Request Handler
                                710

                                           in
                                      local buffer


                                                          Send request
    Object class                                             to get
     assigned to                                             object
     this Server


                     Dynamic
                     reassign
                      routine




    Return object
     to requester
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 10 of 27


U.S. Patent        Feb. 26, 2002   Sheet 8 of 15           US 6,351,775 B1




  Statistics Reporting Routine



                                              Send CS(i,i)
                                                   iF 1,...,N.
                                               to arbitrator




                                        Reset CS(j, i) to zero
                                                   iF 1...N.




                                                   Fig. 8
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 11 of 27


U.S. Patent        Feb. 26, 2002   Sheet 9 of 15         US 6,351,775 B1

                                           Arbitrator
      910
             Wait for input

         920
            Class-to-Serve?                 Mapping
               mapping                       request
               request                      handler



         930
                Timer                       Statistics
                expires                         &
                                           evaluation
                                             routine



                                      Send assignment
                                        table update
                                        request to all
                                            SeVeS




                               Fig. 9
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 12 of 27


U.S. Patent        Feb. 26, 2002     Sheet 10 of 15        US 6,351,775 B1




 StatisticS & Evaluation ROutine
          1010
                     Send statistics Collection requests
                        to get CS(i,i), for i=1,...,N
                          from server i, j= 1,...,M
                 1020
                        Calculate
                                     M
                        CA(i)-->JF CS(i,i), IsisN
                 1030
                        Calculate
                            SACJ)--> CA(i)
                         for Igj<M       C(i).j
                 1040




                                          Yes
                            Reassignment routine
                 1070

                                                              Fig. 10
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 13 of 27


U.S. Patent                 Feb. 26, 2002          Sheet 11 of 15           US 6,351,775 B1




         Reassignment Routine
                     1110
                                       TO-- {j|SA(i) > TH}
                          1115
                             N                 Y                            -
                                  Let k be the indeX of the most loaded             C
                                               Server in TO
                          1120

                                       TU-- {j SA(i) < TH}
       1165               1125
        \

 Yes                 NO           Let I be the index of the least loaded
                                               Server in TU
                          1130
       1160                                                                     l
                                  Let i be the class assigned to server k
        TU--TU - 1                     With the Smallest Class load
                                                                                        No

                                     NO     1135                            ".               Y

                                                         Yes
                                       Reassign class i to server l
                                               from Server k
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 14 of 27


U.S. Patent        Feb. 26, 2002      Sheet 12 Of 15   US 6,351,775 B1




  Mapping Request Handler
                   1210

                                   Map object id to class
                   1220


                              Determine Class-to-Server
                              mapping from assignment
                                             table

                   1230

                                   Send class to Server
                                   mapping to requester




                                         Fig. 12
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 15 of 27


U.S. Patent          Feb. 26, 2002        Sheet 13 of 15              US 6,351,775 B1



                         1310
  Requester
                                     Wait for input



                                        Object
                                        request


                Object
                request                                      Object
              generation                                    returned


                                       Mapping
                                        request                 Yes
                                       returned

          Miscellaneous
               handler                                      Reassign
                                     Send object              label
                                      request to

                                                            Update
                                                           assignment
                                        Update               table
                                      assignment
                                         table
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 16 of 27


U.S. Patent        Feb. 26, 2002       Sheet 14 of 15    US 6,351,775 B1




 Object Request Generation
      1410


                   Map object id to class




                       Class to Server                    Issue
                         assignment                      mapping
                           available                      request
                                                        to arbitrator




                         Send object
                         request to
                      specified server



                          Fig. 14
  Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 17 of 27


U.S. Patent            Feb. 26, 2002    Sheet 15 Of 15         US 6,351,775 B1




                                   105 NetWork
                                                               110
                                                               Requestor 1

  103 server cluster

   161

   162

                                                 Requestor K
   TCP-router)




                                 Fig.15
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 18 of 27


                                                      US 6,351,775 B1
                               1
    LOADING BALANCING ACROSS SERVERS                                     a “:” and on the right by a "/". The fourth component is the
         IN A COMPUTER NETWORK                                           actual file name or program name. In this example, the
                                                                         “.html” extension means that this is an HTML file.
             CROSS-REFERENCE TO RELATED                                  HyperText Markup Language (HTML)
                    APPLICATIONS                                            HTML is a language which can be used, among other
  The present invention is related to U.S. Pat. No. 6,078,               things, by Web Servers to create and connect documents that
943, filed Feb. 7, 1997 and issued on Jun. 20, 2000 entitled             are viewed by Web clients. HTML uses Hypertext docu
                                                                         mentS.
“A Method and Apparatus for Dynamic Interval-based Load                  Hypertext Transfer Protocol (HTTP)
Balancing.” by P. Yu, and (provisional) Ser. No. 60/031,849,                HTTP is an example of a stateless protocol, which means
filed provisionally on Dec. 5, 1996, entitled “A Computer                that every request from a client to a server is treated
System and Method for Load Balancing with Selective                      independently. The Server has no record of previous con
Control,” by Dias, et al. The above-identified U.S. Pat. No.             nections. At the beginning of a URL, “http:” indicates the
6,078,943, the above-identified provisional application and              file should be retrieved using http.
the present invention are commonly assigned to the Inter            15   Internet Browser or Web Browser
national Business Machines Corporation of Armonk, N.Y.                      Agraphical interface tool that runs Internet protocols Such
The descriptions set forth in the above-identified issued                as http, and display results on the user's Screen. The browser
patent and provisional application are hereby incorporated
by reference in their entirety into the present application.             can act as an Internet tour guide, complete with pictorial
                                                                         desktops, directories and Search tools used when a user
               FIELD OF THE INVENTION                                    “Surfs' the Internet. In this application the Web browser is
                                                                         a client service which communicates with the World Wide
  The present invention relates generally to providing load              Web.
balancing across a collection (or cluster) of ServerS Such as            Client Cache
proxy servers and Web servers in the Internet environment.                  Client caches are typically used as primary caches for
A more particular aspect of the present invention relates to        25   objects accessed by the client. In a WWW environment,
a method of updating routing information using meta data                 client caches are typically implemented by Web browsers
piggybacked with the response to client requests. Yet                    and may cache objects accessed during a current invocation,
another aspect is related to a load balancing method which               i.e., a nonpersistent cache, or may cache objects acroSS
also optimizes caching efficiency.                                       invocations.
                  GLOSSARY OF TERMS                                      Caching Proxies
                                                                            Specialized Servers in a network which act as agents on
  While dictionary meanings are also implied by certain                  the behalf of the client to locate a cached copy of an object.
terms used here, the following glossary of Some terms may                Caching proxies typically Serve as Secondary or higher level
be useful.                                                               caches, because they are invoked as a result of cache-misses
Internet                                                            35   from client caches.
  The network of networks and gateways that use the                      HTTP Daemon (HTTPD)
TCP/IP suite of protocols.                                                 A Server having Hypertext Markup Language and Com
Client                                                                   mon Gateway Interface capability. The HTTPD is typically
  A client is a computer which issues commands to the                    Supported by an access agent which provides the hardware
Server which performs the task associated with the com              40   connections to machines on the intranet and access to the
mand.                                                                    Internet, such as TCP/IP couplings.
Server
  Any computer that performs a task at the command of                                          BACKGROUND
another computer is a Server. A Web Server typically Sup                    The traffic on the World Wide Web is increasing expo
ports one or more clients.                                          45
                                                                         nentially. Proxy servers, especially at a gateway to a large
World Wide Web (WWW or Web)                                              organization or region, can comprise a collection of com
  The Internet's application that lets people Seeking infor              puting nodes. Similarly, at popular (hot) Web sites, a col
mation on the Internet Switch from server to server and
database to database by clicking on highlighted words or                 lection (or cluster) of computing nodes is used to Support the
                                                                         acceSS demand.
phrases of interest (hyperlinks). An Internet WWW server            50
                                                                            To achieve good performance in a Server cluster, the load
supports clients and provides information. The Web can be
considered as the Internet with all of the resources addressed           should be balanced among the collection of nodes. This
as URLs and which uses HTML to display the information                   should be tempered by the need to optimize the cache hit
corresponding to URLS and provide a point-and-click inter                ratio in a given Server in the cluster by localizing identical
face to other URLs.                                                 55   object requests.
Universal Resource Locator (URL)                                            Previous work on load balancing in a multi-processor or
  A way to uniquely identify or address information on the               multiple node environment, such as the IBM S/390 Sysplex,
Internet. Can be considered to be a Web document version                 primarily focused on Scheduling algorithms which Select one
of an e-mail address or a fully-qualified network file name.             of multiple generic resources for each incoming task or user
They can be accessed with a Hyperlink. An example of a              60   Session. The Scheduler controls the Scheduling of every
URL is “http://www.philipyu.com:80/table.html. Here, the                 incoming task or Session and there is no caching of the
URL has four components. Starting from the left, the first               resource Selection.
Specifies the protocol to use, Separated from the rest of the               One known method for balancing the load among geo
locator by a “:”. Next is the hostname or IP address of the              graphically distributed replicated Sites is known as the
target host; this is delimited by the “//” on the left and on the   65   Round-Robin Domain Name Server (RR-DNS) approach. In
right by a "/" or optionally a “:”. The port number is                   the paper by Katz., E., Butler, M., and McGrath, R., entitled
optional, and is delimited on the left from the hostname by              “A Scaleable HTTP Server: The NCSA Prototype”, Com
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 19 of 27


                                                     US 6,351,775 B1
                               3                                                                      4
puter Networks and ISDN Systems, Vol. 27, 1994, pp.                     approach lacks the flexibility to cope with dynamic load
68-74, the RR-DNS method is used to balance the node                    changes and moreover, is not Scaleable.
across a set of web server nodes. Here, the set of distributed             Thus, there is a need for an improved load balancing
Sites is represented by one URL (e.g., www.hotsite.com); a              method and apparatus in a Server cluster which not only
cluster Sub-domain for this distributed site is defined with its   5    balances the load acroSS the cluster but also optimizes the
Sub-domain name Server. The Sub-domain name Server maps                 cache hit ratio in a given Server in the cluster by localizing
the name resolution requests to different IP addresses (in the          identical object requests. The present invention addresses
distributed cluster) in a round-robin fashion. Thus, subsets            Such a need.
of the clients will be assigned to each of the replicated Sites.
In order to reduce network traffic, a mapping request is not              There is also a need for an improved routing method
issued for each Service request. Instead, the result of the             which assigns each Server to handle a Subset of the object
mapping request is saved for a “time-to-live' (TTL) interval.           Space dynamically according to workload conditions and
Subsequent requests issued during the TTL interval retain               routes object requests to the Server assigned to the Subspace
the previous mapping and hence will be routed to the same               asSociated with the object. The present invention also
Server node.                                                            addresses Such a need.
                                                                   15
  A problem with the RR-DNS method is that a load                                                SUMMARY
imbalance among the distributed Sites may result (see e.g.,
Dias, D. M., Kish, W., Mukherjee, R., and Tewari, R., in “A                In accordance with the aforementioned needs, the present
Scaleable and Highly Available Web Server”, Proc. 41st                  invention is directed to an improved method and apparatus
IEEE Computer Society Intl. Conf. (COMPCON) 1996,                       for dynamic routing object requests among collection of
Technologies for the Information Superhighway, pp. 85–92,               Servers that takes into account either: the caching efficiency
February 1996). The load imbalance can be caused by                     of the Servers and load balance, or just the load balance.
caching of the association between a name and IP address at                The present invention also has features which can
various gateways, fire-walls, and domain name-Servers in                dynamically update Server routing information by "piggy
the network. Thus, for the TTL period all new client requests      25
                                                                        backing meta information with the response to the routing
routed through these gateways, fire-walls, and domain                   requests. The present invention has other features which can
name-servers will be assigned to the Single Site Stored in the          improve the cache hit ratio at a Server by mapping a server
cache. Those skilled in the art will realize that a simple              based on the identifier (e.g., URL) of the object requested
reduction in the TTL value will not solve the problem. In               and dynamically updating this mapping if workload condi
fact, low TTL values are frequently not accepted by many                tions change. In an Internet environment, the collection of
name servers. More importantly, a simple reduction of TTL               Servers can include, but is not limited to, a proxy server
value may not reduce a load skew caused by unevenly                     cluster or a Web server cluster.
distributed client request rates.                                         A method having features of the present invention for
   One method of load balancing within a local cluster of               dynamically routing object requests among a collection of
nodes is to use a so-called TCP router as described in: “A         35   Server nodes, includes the Steps of piggybacking meta
Virtual Multi-Processor Implemented by an Encapsulated                  information with a requested object; and dynamically updat
Cluster of Loosely Coupled Computers,” by Attanasio,                    ing routing information for a Server assignment according to
Clement R. and Smith, Stephen E., IBM Research Report                   the meta information.
RC 18442, 1992; and U.S. Pat. No. 5,371,852, entitled                      A method having features of the present invention for
“Method and Apparatus for Making a Cluster of Computers            40   dynamic routing object requests among a collection of
Appear as a Single Host,” issued Dec. 6, 1994 which is                  Server nodes while optimizing cache hits, further includes
hereby incorporated by reference in its entirety. Here, only            the Steps of mapping an object identifier to a class, and
the address of the TCP router is given out to clients; the TCP          assigning a Server based on the class and a class-to-Server
router distributes incoming requests among the nodes in the             assignment table.
cluster, either in a round-robin manner, or based on the load      45      The present invention has still other features which can
on the nodes. It should be noted that this TCP router method            inform the requester node in an “on-demand” basis of a
is limited to a local cluster of nodes.                                 dynamic change in a class-to-Server assignment. The class
   More recently, in the paper by Colajanni, M., Yu, P., and            to-Server assignment can change dynamically as the work
Dias, D., entitled “Scheduling Algorithms for Distributed               load varies. To avoid costly broadcasting of the changes to
Web Servers,” IBM Research Report, RC 20680, January               50   all potential requesters, or forcing requesters to first obtain
1997, which is hereby incorporated by reference in its                  a mapping each time an request is sent, the Server can
entirety, a multi-tier round robin method is described which            advantageously continue to Serve an object request even if it
divides the gateways into multiple tiers based on their                 is not the one assigned to process that class. However, the
request rates. Requests from each tier are Scheduled Sepa               Server can indicate in a header of the returned object (or
rately using a round robin algorithm. This method can also         55   response), the information on the new class-to-Server assign
handle a homogeneous distributed Server architecture.                   ment.
   In all of the above approaches, the goal is to balance the             Furthermore, the present invention's features for piggy
load among a collection of Servers. The dynamic routing                 backing meta information with requested objects can also be
decision does not take into account the identity of the object          applied to a conventional DNS routing in the Internet to
being requested. In other words, multiple requests for the         60   improve load balancing in a Server cluster. This should be
Same object may be routed to different Servers to balance the           distinguished from the concept of using an objects URL (or
load. This will result in a poor cache hit ratio which is               object class) to make a server assignment (to improve the
especially Severe for proxy serverS Since the potential num             cache hits). DNS routing has a valid interval (TTL) for
ber of distinct Web pages referenced can be very large.                 address mapping. The present invention has features which
Although in a Web Server cluster, a Static partition can be        65   allow Server assignments to be generated at an interval
made to the Web pages wherein each partition is assigned a              Smaller than the TTL and thus better reflect true load
different (virtual) host name or IP, a static partitioning              conditions. Changes in Server assignment can be piggy
        Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 20 of 27


                                                       US 6,351,775 B1
                             S                                                                    6
backed with the returned object, avoiding added traffic, So          cluster includes multiple server nodes (161-163) to handle
that future requests can be sent to the new Server.                  high traffic demand. It can be either a proxy server or a Web
   The present invention has still other features which can          Server cluster. The Servers in the cluster can include, but are
dynamically and incrementally change the class-to-Server             not limited to, products such as are sold by IBM under the
assignment based on the workload demand to balance the               trademarks S/390 SYSPLEX, SP2, or RS6000 workstations.
load.                                                                AS is conventional, each request can be handled by any
   According to yet other features of the present invention,         server in the cluster. Typical service requests include World
in an Internet environment, the PICS protocol may be used            Wide-Web page accesses, remote file transfers, electronic
to communicate various types of information. PICS can be             mail, and transaction Support.
used by the Server to piggyback the meta information on a               Although requests can in principle be processed by any of
new class-to-Server mapping when a request is directed to a          the Server nodes, routing requests for the same object to a
Server based on an obsolete class-to-Server mapping entry.           single server node will result in a better cache hit probability
PICS can also be used by the requester to query the                  at the same Server node, and hence better performance. AS
coordinator for the current class-to-Server mapping.                 will be described below, the present invention has features
                                                                15   which not only balance the load among the Server nodes in
   Those skilled in the art will appreciate that the present
invention can be applied to general distributed environments         the cluster, but which also achieve a high cache hit prob
as well as the World Wide Web.                                       ability.
                                                                        By way of overview, a routing method according to the
         BRIEF DESCRIPTION OF THE DRAWINGS                           present invention uses a logic identifier or Symbolic name
   These, and further, objects, advantages, and features of          (e.g. URL) of the object in selecting the server to handle the
                                                                     request. Apartitioning method is also provided to map object
the invention will be more apparent from the following               identifiers into classes; and a requester node preferably
detailed description of a preferred embodiment and the               maintains a class-to-server assignment table (FIG. 3) to map
appended drawings wherein:                                           each class into a server Selection. A preferred partitioning
   FIG. 1 is a diagram of an Internet environment applicable    25
                                                                     method is to use a conventional hashing function to hash an
to the present invention;                                            object URL into a given number of hash classes. This hash
   FIG. 2 is a more detailed example of a general environ            function will preferably be given and known to all partici
ment having features of the present invention;                       pating servers and requester nodes by an arbitrator 235 (FIG.
   FIG. 3 is an example of the “class-to-server' assignment          2).
table;                                                                 The arbitrator 235 monitors the load of each server and
   FIG. 4 is an example of the server logic of FIG. 2;               dynamically updates the class-to-Server assignment to
   FIG. 5 is an example of the object handler of the server;         improve the load balancing. The present invention also
   FIG. 6 is an example of the dynamic reassign routine of           provides a method to inform the requester node "on
the object handler of the server;                               35   demand” in the event of a dynamic change of the class-to
                                                                     server assignment by the servers 103.
   FIG. 7 is an example of the object request handler of the           A request from a requester node may need to traverse
Server,                                                              Several intermediate requester nodes (i.e. proxy servers)
  FIG. 8 is an example of the statistics reporting routine of        before reaching the server cluster 103. For example, node
the Server;                                                     40   150 needs to traverse two levels of proxy nodes, 125 and
  FIG. 9 is an example of the arbitrator logic of FIG. 2;            118, before reaching the sever cluster 103. If the server
  FIG. 10 is an example of the statistics and evaluation             cluster is a proxy server cluster, the Server Selection is
routine of the arbitrator;                                           preferably done by the requesters 110-120 closest to the
  FIG. 11 is an example of the reassignment routine of the           proxy server cluster 103. In the case of a Web server cluster,
Statistics and evaluation routine of the arbitrator;            45   the Web server selection may be done at the intermediate
                                                                     requesters on the path.
  FIG. 12 is an example of the mapping request handler of
the arbitrator;                                                         The present invention also has features for efficiently
                                                                     communicating routing information between requester and
   FIG. 13 is an example of the requester logic of FIG. 2;           server nodes using “piggybacked' meta-data. In a HTTP
   FIG. 14 is an example of the object request generation of    50   implementation, the information exchange can be included
the requester logic, and                                             as meta-data in an object header using existing web proto
   FIG. 15 is an example of the server cluster of FIG. 1,            cols. PICS (“Platform for Internet Content Selection”) speci
including a domain name-server (DNS).                                fies a method of Sending meta-information concerning elec
                                                                     tronic content. PICS is a Web Consortium Protocol
                  DETAILED DESCRIPTION                          55   Recommendation (see http://www.w3.org/PICS). PICS was
  FIG. 1 is a diagram of an Internet environment applicable          first used for Sending values-based rating labels, Such as
to the present invention. As depicted, Requesters (110-153),         “How much nudity is associated with this content,” but the
which can be include any of conventional proxy server                format and meaning of the meta-information is fully general.
nodes (118, 125-127), client workstations and personal               In PICS, meta-information about electronic content is
computers (also called PCs) (110, 112, 120, 150–153), are       60   grouped according to the “rating Service' or producer-and
connected to a network (105). Proxy servers, workstations,           intended-usage of the information, and within one Such
and PCs are well known in the art. An example of the proxy           group, any number of categories or dimensions of informa
server node is the Internet Connection Server (ICS) sold by          tion may be transmitted. Each category has a range of
IBM. Requesters request services from the server cluster             permitted values, and for a specific piece of content, a
(103), via the network (105). Examples of the network           65   particular category may have a single value or multiple
include, but are not limited to, the Internet, the World Wide        values. In addition, the meta-information group (known as a
Web, an Intranet and local area networks (LANs). The server          “PICS label') may contain expiration information. There are
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 21 of 27


                                                     US 6,351,775 B1
                               7                                                                    8
also facilities for permitting a PICS label to apply to more            tion by CPU (240). The arbitrator logic is divided for clarity
than one piece of electronic content. Each PICS label for a             and by way of example only, into Several components
Specific piece of electronic content may be added or                    including: a mapping request handler (248), and a statistic
removed from the content independently.                                 and evaluation routine (250). These components will be
    For example, an image file may be sent from a Server with           described in detail with reference to FIGS. 12 and 10,
a single PICS label whose “rating service” field indicates it           respectively. The main data Structure maintained is the
contains values-based rating labels according to the "Safe              class-to-proxy assignment table (225). The operations on the
Surf rating System. According to the present invention, as              class-to-proxy assignment table (225) will be explained with
it passes through an enterprise proxy, the image file may also          the various components.
receive a second PICS label whose “rating service” field                  Servers 1... M (206-208) can comprise any conventional
indicates it contains class-to-Server assignment information.           computing node that can handle Service requests Such as
AS it passes through a departmental proxy, the Second PICS              providing data/object accesses and/or file transferS requested
label may be Stripped. Thus, the client computer may only               by the requester (203). The server node (208) includes CPU
sees the first PICS label. The HTTP protocol has been                   (227), memory (210) and storage devices (230) such as
augmented with request headers and response headers that           15   DASD, and/or other Stable magnetic, electrical or optical
support PICS. The technical bodies which define other                   storage. The memory (210) stores the server logic of the
common application protocols, Such as NNTP, are now also                present invention (with details depicted in FIG. 4) preferably
considering adding PICS Support. AS part of these protocols,            embodied as computer executable code which is loaded
a list of the types of PICS labels desired may be included              from storage (230) into memory (210) for execution by CPU
with a request. PICS also specifies a query format for                  (227). The server node logic is divided for clarity and by
receiving PICS information from a central label bureau                  way of example only, into Several components: an object
server. A sample PICS label is: (PICS-1.1 “http://                      request handler (212); an object handler (214); and a statistic
the rating.service” label for “http://the.content” exp                  reporting routine (218). These components are explained in
*1997.07.01T08:15-0500” r(n 4s 3 v 2 1 0)) where the 'n'                details in FIGS. 7, 5, and 8, respectively. It also includes a
's 'v' '1' are transmit names for various meta-information         25   cache manager (220) and maintains a copy of the class-to
types, and the applicable values for this content are 4 (for n),        server assignment table (225).
3 (for s), 2 (for v) and 0 (for l). Only software which                   FIG.3 provides an example of the assignment table (225,
recognizes the ID “http://the..rating service” would know               270) for N=16 and M=3, where N is preferably the number
how to interpret these categories and values.                           of object classes, i.e., the size of the hash or assignment
  In a preferred embodiment, two different kinds of PICS                table, and M is the number of servers. Let Co be the
labels are used. The first kind of PICS label, referred to as           assignment table (225, 270) that assigns class k to server
a “reassign” label or (R-label), is used by the server node in          C(k). Referring again to FIG. 2, not only the arbitrator (235)
the cluster to indicate the “current server assignment for the          and each server (206.208) node in the cluster, but also the
object class of the returned object. The second kind of PICS            requester nodes (202.203) can maintain a copy of the
label, referred to as an “assignment” label or (A-label), is       35   assignment table (225, 270). The table (270) at the request
used by the requester to determine the current Server assign            erS are generally are not up-to-date, i.e., not Synchronized
ment of the URL of an object from the arbitrator which                  with the server (208) or arbitrator (235) assignment tables
provides the label bureau function in this case.                        (225). The present invention has features which eliminate
  FIG.2 depicts a more detailed example of a network (201)              the need to Send costly update messages to maintain the
and System having features of the present invention. AS            40   tables in Synchronization, and preferably updates the class
depicted, a requester node (202-203) is used to represent a             to-Server mapping “on demand” using piggybacked meta
computing node that can issue requests through the network              data. FIG. 4 depicts an example of the server (208) logic
(201). The requester node preferably includes a CPU (260),              stored in memory (210) for execution on CPU (227) in
memory (263) such as RAM, and storage devices (265) such                accordance with the present invention. Let C(-) be the
as DASD or disk, and/or other Stable magnetic, electrical or       45   assignment table (225, 270) that assigns class k to server
optical storage. The memory (263) Stores requester 203 logic            C(k). As depicted, in step 410, the server waits for input. In
(details described with reference to FIG. 13) in accordance             Step 415, depending upon the input received, different
with the present invention, preferably embodied as computer             actions will be taken. If the input received is an object
executable code which can be loaded from a stable program               request, the object request handler 212 is invoked, in Step
storage (265) into memory (263) for execution by CPU               50   420. A more detailed example of the object request handler
(260). Those skilled in the art will also appreciate that the           will be described with reference to FIG. 7. In step 430, if the
requester (203) logic can also be downloaded to the                     input received is an object, the object handler 214 is
requester via the network (201) for execution by the CPU                invoked, in step 440. A more detailed example of the object
(260). The requester 203 logic includes an object request               handler will be described with reference to FIG. 5. In step
generation routine (267) (with details depicted in FIG. 14)        55   445, if the input received is a Statistics collection request
and maintains a copy of the class-to-Server assignment table            (from the arbitrator), in step 460, the statistics reporting
(270).                                                                  routine (218) will be invoked. A more detailed example of
   The arbitrator (235) represents any conventional comput              the statistics reporting routine will be described with refer
ing node that can monitor Server traffic and make an adjust             ence to FIG. 8. In step 450, if the input received is an
ment to the “class-to-Server' assignment. The arbitrator           60   assignment table update request (from the arbitrator), the
(235) preferably includes a CPU (240), memory (245) such                C(k), k=1,..., M., will be updated accordingly, in step 465.
as RAM, and storage devices (242) such as DASD, and/or                  For other types of inputs, which are not the focus of the
other stable magnetic, electrical or optical Storage. The               present invention (such as the conventional HTTP “pull”
memory (245) stores the arbitrator logic of the present                 request, or an FTP request) an appropriate miscellaneous
invention (with details depicted in FIG. 9) preferably             65   handler (470) can be invoked. FIG. 5 depicts an example of
embodied as computer executable code which is loaded                    the object handler (214). In step 510, if the object class of the
from a program Storage (242) into memory (245) for execu                received object (see step 750 in FIG. 7) belongs to a class
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 22 of 27


                                                      US 6,351,775 B1
                                                                                                       10
assigned to this Server as indicated by the assignment table,            reference to FIG. 11. In step 1070, the statistics collection
the cache manager 220 is invoked, in step 515. The cache                 timer is reset to the length of the desired Statistics collection
manager determines whether this object should be cached                  interval.
and if So, which currently cached objects should be replaced.              FIG. 11 depicts an example of the Reassignment Routine
Then, in step 530, the object is returned to the requester. If      5    (step 1060). In step 1110, TO includes the set of servers that
in step 510, the object class of the received object does not            exceed the loading threshold (TH). In step 1115, let k be the
belong to a class assigned to this server (as indicated by the           index of the most loaded server in TO. In step 1120, TU
assignment table), then in step 520 the dynamic reassign                 includes the Set of Servers that have not exceeded the loading
routine is invoked. A detailed example of the dynamic                    threshold. In step 1125, let 1 be index of the least loaded
reassign routine will be described with reference to FIG. 6.             server in TU; and in step 1130, let i be the class assigned to
   FIG. 6 depicts an example of the dynamic reassign routine             server k with the Smallest class load, CA(i). In step 1135, if
(step 520). As depicted, in step 610, the appropriate Server             reassigning class i to Sever 1 does not cause the load of Server
                                                                         1 to exceed the threshold, i.e., SA(1)+CA (i)<=TH, classi is
id (or IP address) to handle the object Class is determined              reassigned to server 1 from server k in step 1140 (by
from the assignment table (FIG. 3). In step 620, an R-label         15
                                                                         changing C(i) to 1) and SA(l) and SA(k); and in step 1145,
is inserted to the header of the object where the category               SA(l) and SA(k) are updated to reflect the class reassign
value indicates the Server (FIG. 3) assigned to handle this              ment. Specifically, SA(l)is incremented by CA(i) and SA(k)
Class (FIG. 3) of object.                                                is decremented by CA(i). Otherwise, in step 1160, server 1
  FIG. 7 depicts an example of the object request handler                is deleted from TU as it is no longer able to accept load from
212. As depicted, in step 710, if the object is found in the             the overloaded servers. In step 1150, if the load of serverk
local buffer, the assignment table (225) is checked to deter             still exceeds the threshold, i.e., SA(k)>TH, step 1130 is
mine if the object Class (FIG. 3) is to be handled by this               re-executed. Otherwise, in step 1155, server k is deleted
Server (FIG. 3) in step 720. If not, the dynamic reassign                from TO, since its load no longer exceeds the threshold. In
routine is invoked (FIG. 6). In step 740, the object is                  step 1170, if TO is not empty, step 1115 is re-executed. In
returned to the requester. In step 710, if the object is found           step 1165, if TU is not empty, step 1125 is re-executed.
not to have been cached locally, a request is Sent to get the       25      Those skilled in the art will readily appreciate that various
object (on behalf of the requester) in step 750.                         alternative embodiments and extensions to the present
                                                                         invention can be used within the Spirit and Scope thereof. For
   In the following description, let CS(ii) be the number of             example, in Step 1140, the reassignment is a simple greedy
requests for objects in class i as received by Server j (during          approach to allow the movement of a single Class (FIG. 3)
the current measurement interval); and let CA(i) be the total            from Server k to Server 1 to reduce a load imbalance. An
number of requests toward objects in class i as received by              extension would be to allow for a Swap or exchange of one
all servers. Furthermore, denote SAG) as the total number of             Class from server k with another class from server 1 if it can
requests for the object classes assigned to Server j.                    improve the load balance. In Step 1135, the reassignment
   FIG. 8 depicts an example of the Statistics reporting                 occurs only if Server 1 does not exceed the load threshold.
routine (218). As depicted, in step 810, server jsends its load     35   The criterion can be relaxed to instead measure whether the
information CS(i,i), for i=1,... N, to the arbitrator. In step           total overload is reduced. Furthermore, if any of the class
820, the CS(i,i)s, for i=1,..., N, are reset to zero, i.e., to           load, CA(i), exceeds TH, it can be assigned to multiple
Start the count for a new collection or measurement interval.            Servers where each of these Servers will get a fraction of the
  FIG.9 depicts an example of the arbitrator logic (235). In             requests for that class. The arbitrator can assign Servers to
step 910, the arbitrator waits for input. In step 920, if a         40   requesters for that class probabilistically according to the
mapping request is detected, the mapping request handler                 fraction assigned to the Server. A similar reassignment can be
(248) is invoked, in step 940 (a detailed example of the                 implemented at the server (208).
mapping request handler (248) will be described with ref                    Furthermore, in the preferred embodiment it is assumed
erence to FIG. 12). In step 930, if the expiration of a timer            that all Servers in the cluster have the same processing
for the statistic collection interval is detected, the arbitrator   45   capacity. Those skilled in the art will readily appreciate that
executes the Statistic and Evaluation routine (250), in step             this can easily be extended to include heterogeneous Servers.
950 (a detailed example of Statistic and Evaluation routine              In the case of heterogeneous Servers, the load balancing can
(250) will be described with reference to FIG. 10). In step              be normalized, to reflect the number of requests received,
960, an update request is communicated to all servers with               divided by the processing capacity. Specifically, SAG) can
the updated assignment table.                                       50   be normalized by the processing capacity of Server j.
   FIG. 10 depicts an example of the Statistics and Evalu                   Note that FIG. 11 depicts an example of a method to make
ation routine (250). As depicted, in step 1010, statistics               incremental dynamic improvements to the class-to-Server
collection requests are communicated to all Servers to get the           assignment. Those skilled in the art will also appreciate that
CS(i,i), for i=1,..., N, from server j, for j=1,..., M. In               there are many alternative ways to provide an initial class
step 1020, CA(i) is calculated for each class (the total            55   to-Server assignment table can be used within the Spirit and
number of requests across all servers for each classi). In Step          Scope of the present invention. If no prior workload infor
1030, SAG) is calculated for each server j, (the total number            mation is available, a random or round robin class-to-Server
of requests to the assigned classes of each Server j). In Step           assignment can be used. Otherwise, a least processing time
1040, the upper threshold, TH, of the load on a server is                first (LPT) algorithm can be used. Classes are sorted in
calculated. TH is preferably defined to be a fraction (d)           60   decreasing order of their access load. The class on the top of
above the average load. For example, d can be 0.2, which                 the list (i.e. the one with the heaviest load) is first removed
means, the target for load balancing is to have none of the              from the list and assigned to the least loaded Server currently
servers exceeding 20% of the average. In step 1050, if any               assigned. The assigned load of that Server is then adjusted
server's load exceeds the threshold TH, the Reassignment                 accordingly. The proceSS repeats until all the classes are
Routine is invoked to adjust the class-to-Server assignment         65   assigned.
So that better load balancing can be achieved. A detailed                  FIG. 12 depicts an example of the mapping request
example of the Reassignment Routine will be described with               handler (245). As depicted, in step 1210, the object id (e.g.
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 23 of 27


                                                      US 6,351,775 B1
                             11                                                                      12
URL) is mapped to its class, for example via conventional               DNS routing in the Internet. This is independent of the
hashing or other methods. This can be done, for example, by             feature of using an object's URL (or Class) to make a server
logically ORing the first 4 bytes of the URL logic with the             assignment to improve the cache hit ratio. DNS routing only
last four bytes of the URL, and dividing the resulting                  tries to balance the load among multiple Web Servers having
number by the hash table size. The remainder will be a                  replicated information (see e.g., "Scheduling Algorithms for
number between 0 and the hash table size minus one; this                Distributed Web Servers,” by Colajanni, M., Yu, P., and
remainder represents the indeX into the hash table. In Step             Dias, D., IBM Research Report, RC 20680, January 1997).
1220, the class-to-Server mapping is determined from the                The conventional DNS has a TTL period for each name-to
assignment table (225). In step 1230, the mapping informa               address mapping. This mapping is cached at the various
tion is communicated to the requester.                             1O   Name servers. This can result in the DNS having only
  FIG. 13 depicts an example of the requester (203) logic.              limited control when it is used for cluster load balancing.
In step 1310, the requester waits for input. In step 1315, for          According to the present invention, if a Server in the cluster
an object request, the Object Request Generation routine is             becomes overloaded, an alternative server IP address can be
invoked, in step 1320. The Object Request Generation                    "piggybacked” (without additional network traffic) with the
routine determines which server (IP) address is to be              15   returned object (preferably using a PICS label or equivalent
selected based on the object identifier (e.g. URL) to achieve           mechanism) to redirect traffic flow to another server in the
better locality at the Server cache. A detailed example of the          cluster and thus improve the load balance.
Object Request Generator routine will be described with                   In a preferred embodiment, the DNS (167) collects the
reference to FIG. 14. In step 1315, if the input received is not        number of requests issued from each requester and will
an object request, the proceSS proceeds to Step 1350. In Step           generate a requester-to-Server assignment table to balance
1350, if a (previously requested) object is returned, in step           the load among the Servers. (For heterogeneous servers, the
1360, the object (HTTP) header is checked to see whether a              assigned load can be made proportional to the Server's
a reassign label (R-label) is included. If so, in step 1365, the        processing capacity). When a (name-to-address) mapping
local assignment table (270) is updated to reflect the change           request arrives at the DNS (167), a server (161. . . 163) is
in class-to-server assignment. In step 1370, the received          25   assigned based on the requester name (or IP address) in the
object is processed. In step 1325, if a (previously requested           assignment table. The mapping is hierarchical and multi
as in step 1440) mapping request is returned, in step 1330,             level, e.g., URL=>Class=>virtual server=>server. The DNS
the (pending) object request is sent to the Specified server. In        (167) can collect the load Statistics and update the assign
step 1340, the local assignment table (270) is updated to               ment table (225) based on a measurement interval (much)
reflect the class-to-Server reassignment based on the map               smaller than the TTL. Thus, a new assignment table can be
ping request. In Step 1335, for other types of inputs, which            quickly generated, to better reflect load conditions. All
are not the focus of the present invention (Such as a push              servers (161 . . . 163) get the up-to-date version of the
object) an appropriate miscellaneous handler can be                     assignment table (225) from the DNS (167). As before, the
invoked.                                                                requesters (110... 153) need not be informed of the change;
  FIG. 14 depicts an example of the object request genera          35   they can still send requests based on the previous (name
tion (267) logic. As depicted, in step 1410, the object is              to-address) mapping. However, if a server receives a request
mapped to its object class. In Step 1420, if the corresponding          from a requester that is no longer assigned to that Server, the
Server is not available from the class-to-Server assignment             server will inform the requester of the server (161... 163)
table, then in Step 1440 a mapping request is sent to the               to which future requests should be issued. The current
arbitrator (the object request is thus delayed until the map       40   request will Still be served and the new assignment infor
ping request is completed as described in step 1330 of FIG.             mation can be piggybacked, e.g., using PICS or a similar
                                                                        mechanism, with the response or returned object. When a
13). Otherwise, in step 1430, the object request is sent to the         Server is overloaded, it can Send an alarm Signal to the DNS
Server Specified by the class-to-Server assignment table.               (167). Each time an alarm is received, the DNS (167) can
   Those skilled in the art will readily appreciate that various   45   recalculate the assignment table to reduce the number of
extensions to the present invention can be used within the              requesters assigned to any overloaded Servers. The request
Spirit and Scope thereof. For example, in the object request            erS can also be partitioned into classes So that the assignment
generation routine (step 1440), an arbitrary Server in the              table can then become a class-to-Server assignment.
cluster can be Selected instead of issuing a mapping request.             An example of the DNS (167) routing logic is now
The mapping request table can also include a valid interval        50   described with reference to FIG. 15. Assume that a requester
for each class-to-Server mapping. When the interval expires,            (110) is assigned a server (162) through DNS (I67). In the
a mapping request can be issued (as in step 1440), in                   prior art, this mapping would be valid for Some TTL interval,
response to the next object request in that class.                      Say of 5 minutes. According to the present invention, an
  Those skilled in the art will also appreciate that the                updated assignment table can be generated in a shorter
present invention can be adapted to a hierarchical mapping         55   interval, say one minute, and the requester (110) assigned to
of object identifiers to Servers. For example, the present              a less loaded server (163). Requester (110) need not know of
invention can work in conjunction with a conventional                   the change as yet; it still sends a next request to the same
Domain Name Server (DNS) or TCP-based routing, as                       server (162). However, the server (162) has received the new
depicted in FIG. 15. Here, the class-to-server assignment               assignment table from the DNS (167). Server (162) will
table preferably assigns each Class (FIG. 3) to a virtual          60   Serve the request, but piggyback a message with the returned
server. The number of virtual servers is greater than the               object to tell the requester (110) to send future requests to
actual number of servers in the server cluster. The DNS                 server (163). This eliminates the adverse effects of the TTL
(167) and TCP router can then dynamically map each virtual              without increasing traffic.
Server to one of the actual Servers in the cluster.                        Those skilled in the art will further appreciate that the
  Furthermore, the concept of updating routing information         65   dynamic routing method of the present invention also works
on Server location by piggybacking meta information with                in a heterogeneous requester environment, where Some of
requested objects can also be used to update a conventional             the requesters are conventional proxies/client Stations which
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 24 of 27


                                                    US 6,351,775 B1
                             13                                                                 14
do not understand the routing protocol and do not participate           12. The method of claim 9, further comprising the steps
in the collaboration to improve the cache hit ratio and the           of:
load balance.                                                           the Server communicating updated meta information to
  Now that a preferred embodiment of the present invention                 the requester, and
has been described, with alternatives, various modifications            the requester updating the assignment.
and improvements will occur to those of skill in the art.                   13. The method of claim 1, wherein the collection of
Thus, the detailed description should be understood as an             server nodes is a cluster of proxy servers or a cluster of Web
example and not as a limitation. The proper Scope of the              Servers in an Internet environment.
invention is properly defined by the appended claims.                   14. The method of claim 1, further comprising the step of
  What is claimed is:                                                 assigning a server according to a hierarchical mapping of an
   1. A method for communicating routing information                  object identifier.
between requester and Server nodes, Said Server nodes                   15. The method of claim 14, wherein the object identifier
                                                                      is a URL.
Serving requests for objects, the method comprising the                  16. The method of claim 14, wherein the step of assigning
Steps of:                                                             a Server according to a hierarchical mapping of an object
   piggybacking meta information with a requested object;        15
                                                                      identifier, further comprises the Steps of:
     and                                                                 assigning each cluster to a virtual Server node, and
  dynamically updating the routing information for a Server              dynamically mapping the virtual Server node to a real
     assignment according to the meta information.                            Server node.
  2. The method of claim 1, further comprising the Steps of:                17. The method of claim 16, wherein the collection of
  balancing a load among the Server nodes, wherein Said               server nodes include a domain name-server (DNS) wherein
     Step of balancing the load comprises optimizing cache            Said dynamically mapping Step includes a name-to-address
     hits for the requested object.                                   mapping and a time-to-live period (TTL) associated with the
  3. The method of claim 2, further comprising the steps of:          name-to-address mapping, further comprising the Steps of:
  mapping an object identifier to a class, and                   25
                                                                        the DNS dynamically mapping the virtual server node to
  assigning a Server based on the class and a class-to-Server                 the real server node at an interval less than the TTL,
     assignment table.                                                  communicating an updated Server mapping to all Servers,
  4. The method of claim 3, Said mapping Step further                   wherein Said meta information includes the updated
comprising the Step of mapping the object identifier into                 Server mapping, and
classes or hash classes via a hash table.                               wherein Said Step of dynamically updating routing
  5. The method of claim 2, wherein a server selection                    requests includes the Step of routing Subsequent object
method at the requester is provided to reduce assignment                  requests according to the updated Server mapping.
request traffic, comprising the Steps of:                                   18. The method of claim 16, wherein the collection of
  maintaining a class-server assignment table at a requestor          server nodes include a TCP router, further comprising the
     node for the Server Selection, including the Steps of:      35   Step of, the router dynamically mapping the Virtual Server
  mapping an object identifier for each object request to a           node to a real proxy node.
     class, wherein if no valid Server assignment is available           19. The method of claim 1, wherein Said piggybacking
     in the class-server assignment table, then issuing a             Step comprises using a PICS protocol to update the routing
     mapping request to an arbitrator, and                            information.
  in response to Said mapping Step, updating the class           40      20. The method of claim 1, further comprising the step of
     Server assignment table.                                         each requesting node communicating a request for a current
  6. The method of claim 2, wherein a server Selection                Server assignment for an object.
method at the requester is provided for reducing assignment              21. The method of claim 20, wherein said step of com
request traffic, comprising the Steps of:                             municating a request uses a PICS protocol to determine the
   maintaining a class-server assignment table at a requester    45   current Server assignment based on a class of the requested
      node for the Server Selection, including the Steps of:          object.
      mapping an object identifier for each object request to            22. The method of claim 1, further comprising a hetero
        a class, wherein if no valid Server assignment is             geneous requester environment wherein not all requesters
        available in the class-server assignment table, then          are adapted to perform Said dynamically updating Step.
        Selecting a Server; and                                  50      23. A dynamic routing method among a plurality of proxy
      updating the class-server assignment table with a               Server nodes Serving requests for objects, comprising the
        Selected Server, in response to Said Selecting Step.          Steps of
   7. The method of claim 2, wherein said step of balancing              assigning a Server according to an object identifier of a
the load, further comprises the Step of assigning classes to               requested object;
Server nodes as a function of the load associated with each      55      communicating an updated Server assignment to an object
class.                                                                     requester, in response to Said assigning Step.
   8. The method of claim 2, wherein said step of balancing              24. The method of claim 23, wherein said step of assign
the load, further comprises the Step of incrementally reas            ing a Server comprises the Step of assigning the Server
Signing classes to Servers.                                           according to a hierarchical mapping of the object identifier.
   9. The method of claim 1, further comprising the step of      60      25. The method of claim 23, further comprising the steps
balancing a load among the Server nodes.                              of:
   10. The method of claim 9, further comprising the step of            mapping an object identifier to a class, and
assigning a server according to a hierarchical mapping of an            assigning a server based on the class and a class-to-Server
object identifier or IP address.                                          assignment table.
   11. The method of claim 9, further comprising the step of     65     26. The method of claim 23, wherein a server selection
mapping a requester identifier to a class, and assigning a            method at the requester is provided to reduce the assignment
Server based on class.                                                request traffic, comprising the Steps of
      Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 25 of 27


                                                    US 6,351,775 B1
                             15                                                                     16
  maintaining a class-server assignment table at a requester               updating the class-server assignment table with a
    node for the Server Selection, including the Steps of:                   Selected Server, in response to Said Selecting Step.
    mapping the object identifier for each object request to            34. The program storage device of claim 29, wherein a
        a class,                                                      Server Selection method at the requester is provided to
    if no valid Server assignment is available in the class      5    reduce the assignment request traffic, comprising the Steps
       Server assignment table, then issuing a mapping                of:
       request to an arbitrator;                                        maintaining a class-server assignment table at a requester
  in response to Said mapping Step, updating the class                    node for the Server Selection, including the Steps of:
    Server assignment table.                                              mapping the object identifier for each object request to
  27. The method of claim 23, wherein a server selection                      a class,
method at the requester is provided to reduce the assignment               if no valid Server assignment is available in the class
request traffic, comprising the Steps of:                                     Server assignment table, then Selecting a Server; and
                                                                           updating the class-server assignment table with a
  maintaining a class-server assignment table at a requester                  Selected Server, in response to Said Selecting Step.
     node for the Server Selection, including the Steps of:      15
                                                                        35. A dynamic routing method for a collection of server
     mapping the object identifier for each object request to         nodes, wherein requests to the collection of Server nodes can
        a class,                                                      be assigned to different Servers in the cluster, Said method
      if no valid Server assignment is available in the class         comprising the Steps of:
         Server assignment table, then Selecting a Server; and          a requester periodically communicating mapping
     updating the class-server assignment table with a                     requests, including one of a requester identifier or IP
         Selected Server, in response to Said Selecting Step.               address, to a server;
   28. The method of claim 23, wherein object requests                  mapping Said one of a requester identifier or IP address to
directed to a Same host name or address are assigned to                     a Server in the collection of Server nodes based on one
different Servers in the proxy Server nodes according to the               of a requester load and a server capacity;
object identifier of the requested object.                              communicating a server mapping to all Servers, in
   29. A dynamic routing method among a plurality of Web         25        response to Said mapping Step; and
Server nodes Serving requests for objects, comprising the               if one of the Servers receives a request from a requester no
Steps of:                                                                  longer assigned to that Server, the Server informing the
   assigning object requests directed to a Same host name or               requester of a change of requester-to-Server assign
      address, to different servers in the plurality of Web                 ment.
      Server nodes according to an identifier of a requested            36. The method of claim 35, wherein said step of inform
      object;                                                         ing the requester, further comprises the Step of the Server
   communicating an updated Server assignment to an object            Serving the request.
      requester, and                                                    37. The method of claim 35, further comprising the steps
   the object requestor dynamically maintaining the updated           of:
                                                                 35
      Server assignment for the requested object for Subse              partitioning the requester identifier or IP address into
      quent object requests.                                                classes, and
   30. The method of claim 29, wherein said step of assign              maintaining a class-to-Server assignment table at an arbi
ing object requests comprises the Step of assigning the object              trator Server and in the collection of Servers.
requests according to a hierarchical mapping of the object       40
                                                                        38. The method of claim 37, wherein the arbitrator server
identifier.                                                           comprises a DNS in an Internet environment.
  31. The method of claim 29, further comprising the steps              39. A program Storage device readable by a machine,
of:                                                                   tangibly embodying a program of instructions executable on
  mapping an object identifier to a class, and                        the machine to perform method steps for communicating
  assigning a Server based on the class and a class-to-Server    45   routing information between requester and Server nodes,
    assignment table.                                                 Said Server nodes Serving requests for objects, Said method
  32. The method of claim 29, wherein a server selection              Steps comprising:
method at the requester is provided to reduce the assignment             piggybacking meta information with a requested object;
request traffic, comprising the Steps of:                                   and
  maintaining a class-server assignment table at a requester     50     dynamically updating the routing information for a Server
     node for the Server Selection, including the Steps of:                assignment according to the meta information.
     mapping the object identifier for each object request to           40. The program storage device of claim 39, further
        a class,                                                      comprising the Steps of:
      if no valid Server assignment is available in the class           balancing a load among the Server nodes, wherein Said
         Server assignment table, then issuing a mapping         55        Step of balancing the load optimizes cache hits for the
         request to an arbitrator; and                                     requested object.
      in response to Said mapping Step, updating the class              41. The program storage device of claim 40, further
         Server assignment table.                                     comprising the Steps of:
  33. The method of claim 29, wherein a server selection                mapping an object identifier to a class, and
method at the requester is provided to reduce the assignment     60      assigning a server based on the class and a class-to-Server
request traffic, comprising the Steps of:                                  assignment table.
  maintaining a class-server assignment table at a requester            42. The program Storage device of claim 41, Said mapping
     node for the Server Selection, including the Steps of:           Step further comprising the Step of mapping the object
     mapping the object identifier for each object request to         identifier into classes or hash classes via a hash table.
        a class,                                                 65     43. The program storage device of claim 40, wherein a
      if no valid Server assignment is available in the class         Server Selection method at the requester is provided to
         Server assignment table, then Selecting a Server; and        reduce the assignment request traffic, comprising the Steps of
     Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 26 of 27


                                                   US 6,351,775 B1
                              17                                                                  18
  maintaining a class-server assignment table at a requester           55. A program storage device of claim 53, wherein the
    node for the Server Selection, including the Steps of:           collection of server nodes include a TCP router, further
    mapping the object identifier for each object request to         comprising the Step of, the router dynamically mapping the
         a class,                                                    Virtual Server node to a real proxy node.
     if no valid Server assignment is available in the class            56. The program storage device of claim 39, wherein the
        Server assignment table, then issuing a mapping              collection of Server nodes is a cluster of proxy servers or a
        request to an arbitrator; and                                cluster of Web servers in an Internet environment.
     in response to Said mapping Step, updating the class               57. The program storage device of claim 39, wherein said
        Server assignment table.                                     piggybacking Step comprises using a PICS protocol to
  44. The program Storage device of claim 40, wherein a         1O   update the routing information.
Server Selection method at the requester for reducing assign            58. The program storage device of claim 39, further
ment request traffic, comprising the Steps of:                       comprising the Step of each requesting node communicating
  maintaining a class-server assignment table at a requester         a request for a current Server assignment for an object.
     node for the Server Selection, including the Steps of:             59. The program storage device of claim 58, wherein said
     mapping the object identifier for each object request to   15   Step of communicating a request uses a PICS protocol to
         a class,                                                    determine the current Server assignment based on a class of
     if no valid Server assignment is available in the class         the requested object.
        Server assignment table, then Selecting a Server; and           60. The program storage device of claim 39, further
     updating the class-server assignment table with a               comprising a heterogeneous requester environment wherein
        Selected Server, in response to Said Selecting Step.         not all requesters are adapted to perform Said dynamically
   45. The program storage device of claim 40, wherein said          updating Step.
Step of balancing the load, further comprises the Step of               61. The program storage device of claim 39, wherein the
assigning classes to Server nodes as a function of the load          Server is assigned according to an object identifier of the
asSociated with each class.                                          requested object.
   46. The program storage device of claim 40, wherein said     25      62. A program Storage device readable by a machine,
Step of balancing the load, further comprises the Step of            tangibly embodying a program of instructions executable on
incrementally reassigning classes to Servers.                        the machine to perform method steps for dynamically rout
   47. The program storage device of claim 39, further               ing object requests among a collection of Server nodes
comprising the Step of balancing a load among the Server             Serving requests for objects, Said method steps comprising:
nodes.                                                                  assigning a Server according to an object identifier of a
   48. The program storage device of claim 47, further                    requested object;
comprising the Step of assigning a server according to a                communicating an updated Server assignment to an object
hierarchical mapping of an object identifier or IP address.               requester, in response to Said assigning step.
   49. The program storage device of claim 47, further                  63. A program Storage device of claim 62, wherein Said
comprising the Step of mapping a requester identifier to a      35
                                                                     Step of assigning a Server comprises the Step of assigning the
class, and assigning a Server based on class.                        Server according to a hierarchical mapping of the object
   50. The program storage device of claim 47, further               identifier.
comprising the Steps of:                                                64. A program Storage device of claim 62, further com
   the Server communicating updated meta information to         40
                                                                     prising the Steps of
      the requester, and                                               mapping an object identifier to a class, and
   the requester updating the assignment.                               assigning a server based on the class and a class-to-Server
   51. The program storage device of claim 39, further                     assignment table.
comprising the Step of assigning a server according to a                65. A program Storage device of claim 62, wherein a
hierarchical mapping of an object identifier.                   45   Server Selection method at the requester is provided to
   52. The program storage device of claim 51, wherein the           reduce the assignment request traffic, comprising the Steps of
object identifier is a URL.                                            maintaining a class-server assignment table at a requester
   53. The program storage device of claim 51, wherein the                node for the Server Selection, including the Steps of:
Step of assigning a Server according to a hierarchical map                mapping the object identifier for each object request to
ping of an object identifier, further comprises the Steps of:   50           a class,
   assigning each cluster to a virtual Server node, and                   if no valid Server assignment is available in the class
   dynamically mapping the virtual Server node to a real                     Server assignment table, then issuing a mapping
     Server node.                                                            request to an arbitrator;
  54. A program storage device of claim 53, wherein the                   in response to Said mapping Step, updating the class
collection of Server nodes include a domain name-server         55           Server assignment table.
(DNS) wherein said dynamically mapping step includes a                  66. The program Storage device of claim 62, wherein a
name-to-address mapping and a time-to-live period (TTL)              Server Selection method at the requester is provided to
asSociated with the name-to-address mapping, further com             reduce the assignment request traffic, comprising the Steps
prising the Steps of                                                 of:
   the DNS dynamically mapping the virtual server node to       60     maintaining a class-server assignment table at a requester
     the real server node at an interval less than the TTL,              node for the Server Selection, including the Steps of:
  communicating an updated Server mapping to all Servers,                mapping the object identifier for each object request to
  wherein Said meta information includes the updated                         a class,
    Server mapping, and                                                    if no valid Server assignment is available in the class
  wherein Said Step of dynamically updating routing             65            Server assignment table, then Selecting a Server; and
    requests includes the Step of routing Subsequent object                updating the class-server assignment table with a
    requests according to the updated Server mapping.                         Selected Server, in response to Said Selecting Step.
      Case 1:19-cv-01075-ADA Document 61-1 Filed 03/27/20 Page 27 of 27


                                                     US 6,351,775 B1
                             19                                                                     20
   67. The program storage device of claim 62, wherein                      if no valid Server assignment is available in the class
object requests directed to a Same host name or address are                    Server assignment table, then issuing a mapping
assigned to different Servers in the Server nodes according to                 request to an arbitrator; and
the object identifier of the requested object.                              in response to Said mapping Step, updating the class
   68. A program Storage device readable by a machine,                         Server assignment table.
tangibly embodying a program of instructions executable on                72. A program Storage device readable by a machine,
the machine to perform method steps for dynamically rout               tangibly embodying a program of instructions executable on
ing object requests among a plurality of Web Server nodes              the machine to perform method steps for dynamically rout
Serving requests for objects, Said method steps comprising:            ing object requests among a collection of Server nodes
                                                                       Serving requests for objects, Said method steps comprising:
   assigning object requests directed to a Same host name or              a requester periodically communicating mapping
      address, to different Servers in the cluster according to             requests, including one of a requester identifier or IP
      an identifier of a requested object;                                  address, to a server;
   communicating an updated Server assignment to an object               mapping Said one of a requester identifier or IP address to
      requester, and                                              15
                                                                            a Server in the collection of Server nodes based on one
   the object requester dynamically maintaining the updated                 of a requester load and a server capacity;
      Server assignment for the requested object for Subse               communicating a server mapping to all Servers, in
      quent object requests.                                                response to Said mapping Step; and
   69. The program storage device of claim 68, wherein said              if one of the Servers receives a request from a requester no
Step of assigning object requests comprises the Step of                     longer assigned to that Server, the Server informing the
assigning the object requests according to a hierarchical                   requester of a change of requester-to-Server assign
mapping of the object identifier.                                           ment.
   70. The program storage device of claim 68, further                   73. The program storage device of claim 72, wherein said
comprising the Steps of:                                               Step of informing the requester, further comprises the Step
                                                                       of the Server Serving the request.
   mapping an object identifier to a class, and                   25     74. The program storage device of claim 72, further
   assigning a Server based on the class and a class-to-Server         comprising the Steps of:
      assignment table.                                                  partitioning the requester identifier or IP address into
   71. The program storage device of claim 68, wherein a                   classes, and
Server Selection method at the requester is provided to                  maintaining a class-to-Server assignment table at an arbi
reduce the assignment request traffic, comprising the Steps                trator Server and in the collection of Servers.
of:                                                                       75. The program storage device of claim 74, wherein the
  maintaining a class-server assignment table at a requester           arbitrator server comprises a DNS in an Internet environ
    node for the server selection, including the steps of:             ment.
    mapping the object identifier for each object request to
       a class,
